Citation Nr: 1430503	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  12-12 225	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for muscular dystrophy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was previously before the Board in December 2013, when it was remanded for additional development.  That development having been substantially completed, the case is again before the Board for appellate review.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

The probative evidence is at least in equipoise regarding whether the Veteran's muscular dystrophy is related to his active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's muscular dystrophy had its onset during active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 4.9 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Sufficient evidence is of record to grant the Veteran's claim for entitlement to service connection for muscular dystrophy, thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When determining service connection, a presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id. 

In July 2003 the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111 (West 2002), VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Indeed, diseases of hereditary origin may be considered to have been incurred in service if their symptomatology did not manifest itself until after entry to active service.  A mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease.  Only when the symptomatology and or the pathology exist can he or she be said to have developed the disease.  At what point the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual, not a legal issue.  Even when an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  VA VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

Analysis

The Veteran contends that his current disability of progressive muscular dystrophy, hereditary, which preexisted his military service but had not manifested prior to service, was caused or aggravated beyond its normal progression by physical exertion in service.

The Veteran's service treatment records show that his December 1976 entrance examination report and report of medical history were both silent as to problems or defects, except for pes planus, with a note that the Veteran denied problems with the condition at that time.  In January 1977, the Veteran reported pain in his right Achilles tendon and an impression of mild tendon strain was noted.  The Veteran again reported difficulty with his right Achilles tendon in February 1977.  In November 1978, the Veteran reported pain in both feet with walking and exercise, which was diagnosed as bilateral pes planus.  The Veteran's February 1979 separation examination report was negative for abnormalities of any kind, but noted that the Veteran experienced recurrent bilateral leg cramps approximately every 2 months, which reportedly self-resolved.  It was also noted that the Veteran wore arch supports bilaterally, and had worn a left knee brace since 1977.  On his report of medical history at separation, the Veteran reported experiencing cramps in his legs and foot trouble.

With regard to the first Hickson element, the record indicates the Veteran has a current diagnosis of progressive muscular dystrophy.  Thus, the first Hickson element is satisfied.

Regarding the second Hickson element, in-service event, injury, or disease, the probative evidence of record indicates the Veteran's progressive muscular dystrophy first manifested during his active duty service.  As noted above, the Veteran's service treatment records noted various complaints of leg cramps, foot problems, and Achilles tendon pain.  Additionally, the January 2014 VA examiner reported that the Veteran's muscular dystrophy began presenting during his time in service, and that it most likely had its onset in service.  Also of record is a May 2012 letter from Dr. A. D. indicating that the Veteran's muscular dystrophy did not first present during service.  Although Dr. A. D. stated that the available records provided by the Veteran indicated he did not display symptoms during service, Dr. A. D. did not explain why the symptoms of record were not attributable to muscular dystrophy.  Accordingly, the Board finds his opinion to be of diminished probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  The Board further notes that there is no clear and unmistakable evidence of record indicating that the Veteran's muscular dystrophy first manifested prior to service.  See VA VAOPGCPREC 67-90 (July 18, 1990).  Thus, the Veteran is presumed sound at entry into active service.  As the evidence for and against the second Hickson is in relative equipoise, the Board will resolve the doubt in favor of the Veteran.  Accordingly, the second Hickson element is met.

As to the third Hickson element, the Board acknowledges the negative nexus opinion provided by the January 2014 VA examiner; in particular, that the Veteran's muscular dystrophy was less likely than not incurred in or caused by service.  However, this appears to be based on the hereditary nature of the disease.  There is no evidence that the onset was prior to service; therefore, it cannot be said to have preexisted.  The examiner's rationale actually supports, rather than undermines, the Veteran's claim of entitlement to service connection.  Although the examiner opined that the Veteran's condition preexisted service and was not related to service, the examiner stated that the Veteran's muscular dystrophy first manifested during service and most likely had its onset in service.  Indeed, the Veteran's lay statements and objective medical evidence of record indicate his muscular dystrophy has continued to progress since its onset during service.

Thus, in considering all the evidence of record, and in affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's muscular dystrophy was incurred in service.  Entitlement to service connection on the basis of a continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is only warranted for the chronic diseases listed in 38 U.S.C.A. § 1101(3) (West 2002) and 38 C.F.R. § 3.309(a) (2013).  Muscular dystrophy is not such a disease.  However, the Board's grant of service connection in this case is not pursuant to the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) (2013).  Rather, it is based on the lay and medical evidence indicating that the Veteran's muscular dystrophy initially manifested during service and has continued to present.  MD is not a disease that appears and resolves.  Thus, as the onset has been found to be in service, the Board affords the Veteran the benefit of the doubt and grants service connection for progressive muscular dystrophy.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Entitlement to service connection for progressive muscular dystrophy is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


